Citation Nr: 0740064	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-17 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disorder.

2.  Entitlement to service connection for right hip disorder.

3.  Entitlement to service connection for residuals, scar, 
right temple.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from August 2000 to October 
2003.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  

The Board notes that the veteran requested a Travel Board 
hearing in his June 2005 VA Form 9 (Appeal to Board of 
Veterans' Appeals).  It is also noted that the veteran later 
called the RO in August 2005 and stated that he wanted to 
appear for such hearing by videoconference.  In response to 
the veteran's request, the RO sent correspondence in June 
2007 notifying him that he had been scheduled for a Board 
hearing by videoconference at the RO in July 2007; however, 
that the veteran failed to appear for the scheduled hearing.  
Neither he nor his representative has offered any explanation 
for his absence.  Accordingly, the veteran's hearing request 
is considered withdrawn.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record shows that the veteran's current 
cervical spine disorder existed prior to service and was 
aggravated by active military service.  

3.  The evidence shows that the veteran's current right hip 
disorder and residual scar of the right temple are related to 
his active military service.  




CONCLUSIONS OF LAW

1.  A cervical spine disorder was aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2007).  

2.  A right hip disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).  

3.  A residual scar of the right temple was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to these claims.


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

A veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2007).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2007).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(2007).   A defect is a structural or inherent abnormality or 
condition that is more or less stationary in nature.  
VAOPGCPREC 82-90.  A disease may be defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
Id.  Service connection may be granted for diseases of 
congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed cervical 
spine and right hip disorders or render a competent medical 
opinion regarding their causes.  Thus, competent medical 
evidence showing that those disorders are related to service 
is required.  


III.	Analysis 

Cervical Spine Disorder

The veteran essentially contends that the physical demands of 
his military service aggravated a neck injury that had 
occurred prior to service.     

The Board observes that the veteran made no mention of a 
prior neck injury at his November 1999 enlistment 
examination.  Indeed, his spine was clinically evaluated as 
normal at that time.  However, a July 2003 service hospital 
record reveals that the veteran told his medical examiner 
that he had previously sustained a neck injury before he was 
in the military when he sought treatment for neck pain.  
Furthermore, the February 2004 VA medical examiner found that 
the veteran did appear to have a neck injury prior to service 
based on his examination of the veteran and review of the 
claims folder.  The veteran has also repeatedly written in 
statements submitted during the course of this appeal that he 
had a neck injury prior to service and that service 
activities only aggravated his neck problems.  In light of 
the foregoing, the Board finds that the presumption of 
soundness has been rebutted as the medical evidence supports 
the veteran's contention that his neck problems existed prior 
to service.     

The medical evidence of record additionally establishes the 
presence of a current cervical spine disorder.  Specifically, 
the February 2004 VA spine examination report includes a 
diagnosis of cervical spine sprain.  The November 2004 VA 
radiological report also includes impressions of minimal 
degree of cervical spondylosis and minimal degenerative joint 
disease of the cervical spine.  

The medical evidence further indicates that the veteran's 
current cervical spine disorder was aggravated during his 
military service.  As previously noted above, service medical 
records show that the veteran sought treatment for neck pain 
in July 2003.  The veteran's fellow service members (J.S., 
M.Y., and H.C.) also wrote in November 2004 statements that 
the veteran frequently complained of neck pain during service 
but would not seek medical attention.  They are competent to 
report what they observed.  Furthermore, the February 2004 VA 
medical examiner diagnosed the veteran with cervical spine 
sprain and explained that the veteran continued to have 
cervical spine paraspinal musculature-type pain during 
service and that it was possible that such pain may have been 
mildly exacerbated by the veteran's service activities.  The 
February 2004 VA medical examiner's opinion is the only 
competent medical opinion of record.  While the Board 
recognizes that the February 2004 VA medical examiner's 
opinion expresses some ambiguity, the Board finds that it is 
sufficient to establish that the veteran's cervical spine 
disorder was aggravated in service, particularly when 
considered with the other aforementioned evidence of record.  

Based on the foregoing, the Board finds that the evidence of 
record shows that the veteran's current cervical spine 
disorder was aggravated by active military service.  Thus, 
service connection for the veteran's cervical spine disorder 
is warranted.  


Right Hip Disorder

The veteran contends that he injured his right hip in service 
when he was hit by a truck and that such injury resulted in 
his current right hip disorder.

The medical evidence clearly shows that the veteran currently 
suffers from a right hip disorder.  Indeed, the February 2004 
VA medical examiner diagnosed the veteran with greater 
trochanteric bursitis of the right hip.

In regard to service, the service medical records do not 
specifically contain documentation of the veteran's accident.  
However, the July 2003 service hospital record shows that the 
veteran presented for treatment complaining of his hip.  He 
reported at that time that he had injured his hip two months 
before when he was hit by a hummvee while coming out of his 
vehicle.  In addition, the veteran's fellow service member, 
M.Y., wrote in a January 2005 statement that he did not 
witness the veteran's accident but saw him limping with pain 
during service.  Thus, the medical evidence also indicates 
that the veteran sustained an injury to his right hip in 
service.      

It is further noted that the February 2004 VA medical 
examiner wrote that it appeared that the veteran had a 
significant amount of greater trochanteric bursitis with 
significant pain with palpation of the greater trochanteric 
area.  He further noted that it was possible that with the 
veteran's right hip contusion that he may have developed some 
scar formation in his greater trochanteric area that was 
causing bursitis.  The February 2004 VA medical examiner's 
opinion is the only competent medical opinion of record.  
While the Board recognizes that the February 2004 VA medical 
examiner's opinion expresses some ambiguity, the Board finds 
that it is sufficient to establish that the veteran's right 
hip disorder was caused by the hip injury sustained in 
service, particularly when considered with the other 
aforementioned evidence of record.  

Based on the foregoing, the Board finds that the evidence of 
record shows that the veteran's current right hip disorder 
was caused by active military service.  Thus, service 
connection for the veteran's right hip disorder is warranted.  

Right Temple Scar

The veteran contends that he was cut on the right side of his 
face near the temple by a wire fence while performing his 
duties in service and that such injury required stitches.  
The veteran also asserts that he later developed a scar as a 
result of the in-service injury.

The medical evidence clearly shows that the veteran currently 
suffers from a scar of the right temple.  Indeed, the 
February 2004 VA medical examiner diagnosed the veteran with 
minimal residuals of right temporal scar noting that the 
veteran had a scar in his right temporal area that appeared 
to have some minimal residual tenderness.  

In regard to service, the service medical records do not 
specifically contain documentation of the incident described 
by the veteran and are absent of any references to treatment 
for an injury at the right temple.  However, the veteran has 
submitted a November 2004 written statement from a fellow 
service member, D.R., who wrote that he was a senior medic 
during service and treated the veteran for a laceration 
across his right temple after some constantine wire cut him.  
D.R. explained that the veteran was loading a pallet with 
rolls of constantine wire on the back of a truck when it 
slipped back and cut the veteran's face.  D.R. further wrote 
that he examined and cleaned the veteran's wound, closed his 
laceration with a few sutures, and followed up with the 
veteran 14 days later when he removed the sutures.  Moreover, 
D.R. noted that documentation of the veteran's injury was not 
done immediately because the injury was non-life threatening.  
In light of the foregoing, the Board finds that the evidence 
sufficiently supports the veteran's contention that he 
sustained an injury to his right temple in service.      

The Board further notes that the veteran has reported that he 
has developed a scar of the right temple as a residual of the 
in-service injury.  The veteran is competent to report the 
observable manifestations of his claimed disorder and his 
account of having developed a scar of the right temple is 
deemed credible.  Thus, the Board finds that an award service 
connection for the veteran's current residual scar of the 
right temple is warranted as it is shown by the evidence to 
be related to the injury sustained during the veteran's 
active military service.  

Based on the foregoing, the Board finds that the evidence of 
record shows that the veteran's current residual scar of the 
right temple was caused by active military service.  Thus, 
service connection for the veteran's residual scar of the 
right temple is warranted.  



ORDER

Entitlement to service connection for residuals of a neck 
injury is granted.

Entitlement to service connection for residuals of a right 
hip injury is granted.

Entitlement to service connection for residuals, scar, right 
temple is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


